Title: Thomas Jefferson to Patrick Gibson, 9 April 1820
From: Jefferson, Thomas
To: Gibson, Patrick


					
						Dear Sir
						
							Monticello
							Apr. 9. 20.
						
					
					I this morning recieve your favor of the 6th inst. informing me of the omission of the curtailment of 80.D. omitted in your account of Mar. 30. and leaving in your hands a balance of 57.D. only, instead of 137.75 to which I pay due attention. about a week ago Johnson set out with 30. barrels of flour, which you probably recieve about this time. when recieved I will ask the favor of you to remit to Messrs Leroy & Bayard of N.Y. 125.D. on my account.   the same curtailment having rendered a reduced note necessary for the bank of Virginia I inclose you one for 1450.D.
					I have a millrent of 50. Barrels of flour quarterly & quarterly payable. being a rent in kind instead of cash, it is punctually paid on the 1st days of Jan. April, July, and Octob. and will be in your hands generally on those days. I set these apart from any other calls except discounts and curtailments and shall consider their surplusses only in making draughts for other purposes. I salute you with constant friendship and respect.
					
						
							Th: Jefferson
						
					
				